Title: To Thomas Jefferson from Caesar A. Rodney, 19 December 1802
From: Rodney, Caesar A.
To: Jefferson, Thomas


          
            Honored & Dear Sir,
            Wilmington Decr. 19th. 1802.
          
          You were so good as to subscribe One hundred dollars to the Seminary at this place. I enclose you an advertisement on the subject. 
          Our Feds have not yet agreed on their Senator. Your message is read with great avidity. Our friends are delighted with the good news which it proclaims & our enemies I beleive consider it invulnerable, as they are yet silent as the grave about it. Bayard will not take his seat until the Courts are over & until I suspect his will & pleasure are known on the subject of senators. If he possesses any one quality of a statesman he will limit his indecorous language in the house this winter 
          I feel an inclination to visit Washington during the Session, in order to gather information & to collect that knowledge which may be beneficial to the general cause hereafter: To understand the characters of many with whom I have no acquaintance that I may not enter the house entirely ignorant of men & their real situation. I wish to brighten the chain with our friends whose experience will be of more use than a volume written on the subject. I fear I shall not be able to accomplish my wishes as my business call for all the attention my health will enable me to bestow. With affectionate regard I am Dr. Sir 
          Yours most Sincerely
          
            C. A. Rodney
          
        